Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-20-00029-CV

                           TEXAS MUTUAL INSURANCE COMPANY,
                                       Appellant

                                                  v.

 VERACITY AVIATION LLC; Robinson Helicopter Company; Gillespie Air Services, Inc.
  and Gillespie Air Services, Inc. d/b/a Fredericksburg FBO; Eric A. Spitzer LLC; Gary D.
Monroe and J. Travis Monroe, as the representative of the Estate of Chester S. Monroe; and John
              Doe, Temporary Administrator of the Estate of Chester E. Monroe,
                                           Appellees

                    From the 451st Judicial District Court, Kendall County, Texas
                                       Trial Court No. 14-472
                            Honorable Kirsten Cohoon, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: March 25, 2020

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellees, who have not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). However, costs of appeal are taxed against appellant. See
id. 42.1(d) (requiring court to assess costs against the appellant absent agreement of the parties).

                                                       PER CURIAM